Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “and compare each indexing angles of the plurality visual indicators to identify a visual indicator with the indexing angle of a value closest to the relative angle” as the phrase “each indexing angles” is unclear as to whether it is introducing new angles to the limitation, r referring to previously-described angles.  It is also unclear whether the limitation is referring to more than one angle for each indicator or is only referring to one angle per indicator.  Office recommends changing the language to “compare the indexing angle” or “compare each indexing angle” to improve clarity.
Claims 3-5 are rejected as depending from a claim rejected under 35 U.S.C. 112(b), in this case Claim 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahebjavaher (US 20180343024), herein after referred to as Sahebjavaher.
Regarding Claim 1, Sahebjavaher teaches:
A navigation controller with real-time visual indication of a specific cardinal direction in relation to a front direction of the navigation controller, ([0060] “In various embodiments, the portable electronic device may be configured to support control of external devices (e.g., cameras or drones).” [0616] “in yet another exemplary embodiment the light array guide the direction a user would need to travel to face north,”
a housing comprising a distinctive visual mark for indicating the front direction of the navigation controller; ([0355] “FIG. 12 shows a perspective view of the top side of an embodiment of the elastic strap 102 adaptor which includes hook 178 and loop 180 fastener elements, elastic element 176, front end 164 and blocking end 162.” [Fig 1] The “+” symbol is a common upper/forward symbol in electronic controls)
a satellite signal receiving module comprising an antenna configured to receive satellite signals from a global navigation satellite system (GNSS); ([0386] “In various embodiments, the portable electronic device 200 may include a plurality of sensors 220 to allow one or more functionalities such as GPS location and time sensing, compass sensing, altitude sensing, temperature sensing, speed sensing, proximity detection, orientation sensing or gesture recognition. The processing module 238 may aggregate and process the data from sensors 220 to support the aforementioned functionalities.”)
a processing module configured to identify the specific cardinal direction on basis of the satellite signals received from the GNSS; ([0271] “(c) a processor circuit contained within the housing, the processor circuit configured to: (i) receive information regarding the location and orientation of the user;”)
and a visual indication module comprising a circular array of visual indicators evenly arranged in a circular ring and configured to generate visual indication of the specific cardinal direction in relation to the front direction of the navigation controller. ([Fig 60] [0616] “in yet another exemplary embodiment the light array guide the direction a user would need to travel to face north,”)
Regarding Claim 2, Sahebjavaher teaches:
each visual indicator is associated with a direction having an indexing angle with respect to the front direction of the navigation controller; ([0085] “In such embodiment, if the target (or magnetic north) is approximately in North West, then the LED in position 10:00 or 11:00 (LED 11 or 12) would be activated (assuming numbering of a clock and 12 LEDs).”)
the processing module is further configured to: determine a relative angle between the front direction and the specific cardinal direction, and compare each indexing angles of the plurality visual indicators to identify a visual indicator with the indexing angle of a value closest to the relative angle; ([0272] “For example, in such embodiments the light may comprise of 12 light emitting diodes (LEDs) arranged such that LED 12 corresponds to 12 o'clock (or north, or in front) while LED 3 corresponds to 3 o'clock (or east, or to the right) and so on.” [0624] “The processor inside the user's mobile device 202 may then use the location (three dimensional geographical coordinates), direction (angular information with respect to the magnetic north pole) and route (the suggested path by the web-based mapping service) information to calculate the direction the user needs to face to reach their target location”)
and the identified visual indicator is configured to have an appearance which is distinctly different from the other visual indicators. ([0085] “In yet another exemplary embodiment the light array guide the direction a user would need to travel to face north ... By way of example, a plurality of lights arranged in a generally circular may form an array of light to facilitate (e.g., 12 LEDs) the activation of a single LED in the direction of the predetermined target such that the user can determine which way to travel to. In such embodiment, if the target (or magnetic north) is approximately in North West, then the LED in position 10:00 or 11:00 (LED 11 or 12) would be activated (assuming numbering of a clock and 12 LEDs).”)
Regarding Claim 3, Sahebjavaher teaches:
wherein the difference of indexing angles between any two consecutive visual indicators is less or equal than 30 degrees. ([Fig 6] [0085] “In such embodiment, if the target (or magnetic north) is approximately in North West, then the LED in position 10:00 or 11:00 (LED 11 or 12) would be activated (assuming numbering of a clock and 12 LEDs).”  A ring of 12 evenly-spaced indicators means that each is separated by 30° from the others.)
Regarding Claim 4, Sahebjavaher teaches:
wherein the visual indicators are RGB LEDs. ([0085] “In such embodiment, if the target (or magnetic north) is approximately in North West, then the LED in position 10:00 or 11:00 (LED 11 or 12) would be activated (assuming numbering of a clock and 12 LEDs).” [0377] “In various embodiments, the portable electronic device 200 may include one or more status lights 264, or an array of lights 264 capable of producing one or more colors.”)
Regarding Claim 5, Sahebjavaher teaches:
wherein the identified visual indicator is configured to have a colour which is distinctly different from the other visual indicators. ([0583] “In various embodiments a predetermined … color of the status light may also serve as a notification.”)
Regarding Claim 6, Sahebjavaher teaches:
wherein the visual mark of the front direction of the navigation controller is a distinctive arrow pointing to the front direction and positioned on a top lid of the navigation controller. ([Fig 1] The figure contains a “+” to indicate the front side of the device, relative to the user.  This is equivalent to the use of an arrow as both are commonly used symbols indicating front or forward)
Regarding Claim 9, Sahebjavaher teaches:
further comprising an inertial measurement module configured to obtain rotational information of the navigation controller. ([0478] “In various embodiments, an Inertia Measurement Unit 444 may include a 3-axis accelerometer, 3-axis gyroscope, and 3-axis compass (i.e. Invensense MEMS electronic chips) to facilitate processor 446 to perform three-directional motion tracking.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahebjavaher in view of Nakano (US 20030174288), herein after referred to as Nakano.
Sahebjavaher teaches the controller of Claim 1, but does not explicitly teach:
wherein the housing comprises a top lid which is semi-transparent to allow the generated visual indication generated to be viewed by users;
and a base which is metals or alloys for heat dissipation and RF shielding.
In the same field of endeavor, Nakano teaches:
wherein the housing comprises a top lid which is semi-transparent to allow the generated visual indication generated to be viewed by users; ([0017] “The lid may preferably be made of transparent or translucent material.”
and a base which is metals or alloys for heat dissipation and RF shielding. ([0097] “As shown in FIG. 8, the optical device body 45 has … a metal base 451 for supporting the cross dichroic prism 444 from the lower side, a metal holding plate 452 for holding the incident-side polarization plate”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sahebjavaher to incorporate a transparent lid and metal base as taught by Nakano to provide a casing for an electronic device [0009 Motivation to combine Sahebjavaher with Nakano to a person having ordinary skill in the art comes from the prior art being analogous in the field of electronic device casing and knowledge well known in the art, as well as from Nakano [0008].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sahebjavaher in view of Balachandran (US 20180024547), herein after referred to as Balachandran.

further comprising a controller area network (CAN) interfacing module for communicating with an unmanned aerial vehicle (UAV).
In the same field of endeavor, Balachandran teaches:
further comprising a controller area network (CAN) interfacing module for communicating with an unmanned aerial vehicle (UAV). ([0050] “In some embodiments, the communication protocol 900 can support communication between various modules of a movable object 300, such as a flight control module 311, gimbal module 312, camera module 313 (as shown in FIG. 6), and other modules. The communication protocol 900 can be used with different communication link technologies, such as a universal asynchronous receiver/transmitter (UART) technology, a controller area network (CAN) technology, and an inter-integrated circuit (I2C) technology.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sahebjavaher to incorporate a CAN module as taught by Balachandran to control a UAV or other moving object [0052]. Motivation to combine Sahebjavaher with Balachandran to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV control and knowledge well known in the art, as well as from Balachandran [0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663